Citation Nr: 0615876	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-26 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.  


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1962 to January 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 determination of the Department of 
Veterans Affairs Medical Center (VAMC) in Gainesville, 
Florida which denied the veteran's enrollment in the VA 
healthcare system.  


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold; he is in priority group 8. 

2.  The veteran's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical healthcare system.  38 
C.F.R. § 17.36 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36 (a) (2005).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
assigned the lowest priority, category 8.  38 C.F.R. § 17.36 
(b) (2005).  Beginning January 17, 2003, VA will enroll all 
priority categories of veterans except those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003.  38 C.F.R. § 17.36 (c) (2005) (emphasis 
added).  A veteran may apply to be enrolled in the VA health 
care system at any time; however, the veteran who wishes to 
be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36 (d) (2005).  

In this case, the veteran's application for enrollment in 
VA's health care system was dated and received on January 21, 
2004.  Based on his status as a nonservice connected veteran 
and the financial information provided, he was assigned to 
priority group 8.  The veteran does not disagree with the 
date of receipt of his application, or his assignment to 
priority group 8.  Rather, he argues that he earned these 
rights as a veteran of the Vietnam war, regardless of his 
financial or medical status.  The Board is sympathetic to the 
veteran's situation; unfortunately, due to VA's limited 
resources, the Secretary has chosen to restrict enrollment to 
veteran's in priority group 8 not already enrolled as of 
January 17, 2003.  The veteran's application was received 
subsequent to this date, and as a category 8 veteran he is 
ineligible for enrollment under the applicable regulation.  
As the law and not the evidence of record is dispositive in 
this case, the claim must be denied because of the lack of 
legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d).  See also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, 
because of the lack of legal entitlement, the Board finds 
that VCAA does not apply.


ORDER

Eligibility for enrollment in the VA medical health care 
system is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


